Citation Nr: 0717463	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
March 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was congestive heart failure, 
due to, or as a likely consequence of, coronary artery 
disease.  Significant conditions contributing to death, but 
not resulting in the underlying cause of death, were cardiac 
dysrhythmia, organic brain syndrome, renal insufficiency, and 
hypertension.

3.  At the time of the veteran's death, service connection 
was in effect for postoperative residuals of transurethral 
resection for bladder neck contracture as the residual of 
Reiter's disease, evaluated as 20 percent disabling; 
neuropathy of the occipital nerve, evaluated as 10 percent 
disabling; the residuals of traumatic simple fracture of the 
bilateral ischium, evaluated as noncompensably disabling; and 
conjunctivitis, evaluated as noncompensably disabling.

4.  The veteran did not die as the result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to cause his 
death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make is 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  the appellant's multiple 
contentions, as well as VA and private inpatient and 
outpatient treatment records and examination reports, and 
various statements by the veteran's private physicians.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the appellant's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d. 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The appellant, the widow of the appellant, seeks entitlement 
to service connection for the cause of the veteran's death.  
In pertinent part, it is contended that the veteran's various 
service-connected disabilities, and, in particular, his 
service-connected transurethral resection for bladder neck 
contracture and neuropathy of the occipital nerve, caused or 
contributed substantially or materially to his death from 
coronary artery disease leading to congestive heart failure.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular/renal disease, 
including hypertension, and/or organic brain syndrome becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  There are primary causes of death 
which, by their very nature, are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have had a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ, and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.12(c)(4)(2006).

A review of the record in this case discloses that the 
immediate cause of the veteran's death was congestive heart 
failure, due to, or as a likely consequence of coronary 
artery disease.  Additional significant conditions 
contributing to death, but not resulting in the underlying 
cause of death, were cardiac dysrhythmia, organic brain 
syndrome, renal insufficiency, and hypertension.  At the time 
of the veteran's death, service connection was in effect for 
the postoperative residuals of transurethral resection for 
bladder neck contracture as the residual of Reiter's disease, 
evaluated as 20 percent disabling; neuropathy of the 
occipital nerve, evaluated as 10 percent disabling; and the 
residuals of a traumatic simple fracture of the bilateral 
ischium and conjunctivitis, each evaluated as noncompensably 
disabling.  

In the present case, service medical records fail to 
demonstrate the presence of coronary artery disease, or any 
other disability which reasonably contributed to the 
veteran's death.  Nor is it otherwise alleged.  Rather, the 
basis of the appellant's argument hinges upon the alleged 
relationship between the veteran's service-connected 
transurethral resection of bladder neck contracture and 
neuropathy of the occipital nerve and significant conditions 
which contributed to the veteran's death specifically, 
organic brain syndrome and renal insufficiency.

In that regard, at the time of a VA neurologic examination in 
June 1954, the veteran stated that, in 1951, while in 
service, he injured the back of his head in a parachute jump, 
following which he was unconscious for from thirty minutes to 
one hour.  Neurological evaluation was unremarkable, with it 
being noted that a previous electroencephalogram was normal, 
as was the veteran's skull.

On VA general medical examination, likewise conducted in June 
1954, the veteran's heart was within normal limits, with 
normal heart sounds and regular rhythm and no evidence of any 
murmur.  Blood pressure in the sitting position was 118/84, 
with a pulse of 74.  A VA genitourinary examination conducted 
in June 1954 was similarly unremarkable, with no evidence of 
any genitourinary disease.

During the course of a period of VA hospitalization from 
August to November 1954, it was noted that the veteran had 
been discharged from service following a Physical Evaluation 
Board which showed no evidence of any real incapacitating 
illness.  At the time of admission, the veteran's blood 
pressure was 130/88, with a pulse of 72.  Radiographic 
studies of the veteran's chest showed a normal cardiovascular 
silhouette, while similar studies of his skull failed to 
reveal any significant abnormalities.

Based on a review of the file, the earliest clinical 
indication of the presence of cardiovascular or organic brain 
disease (claimed as Parkinson's disease) is revealed by 
private medical records dated in October 1998, more than 44 
years following the veteran's discharge from service, at 
which time there was noted the presence of possible early 
Parkinsonism and an irregular heartbeat.  Renal insufficiency 
and hypertension were likewise first noted at a point in time 
many years removed from the veteran's period of active 
military service.

The Board acknowledges that, in correspondence of early 
October 2003, one of the veteran's private physicians 
indicated that it was his "understanding" that the veteran 
had been severely injured in a training mission in service in 
August 1951, which injury was documented as "chronic 
cystitis" due to severe bladder trauma, which ultimately 
affected the veteran's kidneys, and thus led to one of his 
contributing causes of death, specifically, renal 
insufficiency.  However, that same physician also indicated 
that he had only reviewed the veteran's medical records for 
the last year and one half of his life.  Significantly, there 
currently exists no evidence whatsoever that at any time 
during the veteran's period of active military service, he 
sustained any trauma, severe or otherwise, to his bladder.

As noted by the appellant, in correspondence of October 2003, 
the veteran's private neurologist indicated, that following a 
review of the medical literature covering the relationship 
between movement disorders and head trauma, it was his 
opinion that the veteran's inservice head injury was "most 
likely a contributing factor" to the development of 
Parkinson's (disease) which was one of the contributing 
factors to the veteran's death, as stated on his Death 
Certificate.  However, a review of the record clearly 
discloses that Parkinson's disease was not, in fact, listed 
as a contributing factor to the veteran's death on the 
aforementioned Death Certificate.  Even assuming, for the 
sake of argument, that Parkinson's Disease was in some way 
encompassed by the organic brain syndrome noted on the 
veteran's Death Certificate, prior statements by the 
aforementioned private neurologist would appear to undermine 
the appellant's argument.  More specifically, in 
correspondence of June 2003, the same neurologist who had 
provided the October 2003 statement indicated that, "in the 
best of (his) medical opinion," given that the veteran's 
symptoms (of Parkinsonism) began some 40 years after his 
single inservice head trauma, it was "very unlikely" that 
there was any correlation between the veteran's tremor and 
the head trauma sustained when he was 20 years old.  In fact, 
it was "a very remote possibility" that the veteran's current 
symptoms were related to his initial injury.

The Board observes that, following a full review of the 
veteran's claims folder in March 2004, a VA neurologist 
stated that the cause of the veteran's Parkinson's disease 
was unknown, though it might have been drug-induced.  
According to the evaluating neurologist, it would be "pure 
conjecture" to attempt to link the veteran's Parkinson's 
disease to his previous head trauma.  In fact, the veteran's 
Parkinson's disease was an extremely mild case which did not 
require treatment.  Moreover, it did not lead to any organic 
brain syndrome.  According to the evaluating neurologist, the 
veteran's mental condition had decreased significantly 
following his 
toxic metabolic encephalopathy in April 2002.  Prior to that 
time, the veteran's history and physical examination showed 
no evidence of any organic brain syndrome.  In the opinion of 
the evaluating neurologist, the veteran's death was the 
result of heart failure and heart disease.  Moreover, his 
service-connected head trauma played no role in his death.

In an attempt to clarify the alleged causal relationship 
between the veteran's various service-connected disabilities 
and his cause of death, the Board, in December 2006, sought 
the opinion of various VA medical experts.

In response, a VA neurologist, in January 2007, offered his 
opinion that the veteran's postservice Parkinson's disease 
could not be related to a head injury sustained during active 
military service.  A VA nephrologist, likewise responding in 
January 2007, offered his opinion that it was "not likely" 
that the veteran's service-connected bladder, transurethral 
resection, postoperative, residuals of Reiter's disease, 
caused or contributed substantially or materially to his 
death.

The Board has taken into account the appellant's contentions, 
and the various statements submitted in support of her claim.  
However, based on a review of the entire evidence of record, 
the Board is compelled to conclude that the veteran's fatal 
congestive heart failure was unrelated to any incident or 
incidents of his period of active military service.  Nor is 
there any indication that the veteran's service-connected 
disabilities caused or contributed substantially or 
materially to his death.  Under the circumstances, service 
connection for the cause of the veteran's death must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist an appellant in 
the development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify an 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of February and March 2004, 
and once again in August 2006, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate her claim for service connection for the 
cause of the veteran's death, as well as what information and 
evidence should be submitted by her, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession pertaining to her claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports.  It is acknowledged that in December 2006, the Board 
sought an opinion as to whether any of the conditions listed 
on the veteran's certificate of death were caused by or 
related to the veteran's in-service head injury or any other 
event of service.  In response, the 2007 VA neurologist 
indicated that the question had been addressed.  The Board 
agrees.  For the reasons discussed above, no additional 
action in this regard is warranted.  The Board finds that the 
request for an independent medical opinion has been 
substantially complied with, and that the opinion received, 
along with the other probative medical opinions and evidence 
of record, are adequate to equitably decide the appellant's 
claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


